DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase “is determining to export controlling signal” in line 5 does not appear grammatically correct.  Also, a word –and—is needed before the word “protecting” in line 7.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 2, Line 2:  Should the word “specially” be replaced with the word –especially--?
Paragraph 3, Line 5:  A word –to—is needed before the word “catch”.
Paragraph 23, Line 5:  The phrase “In a contrary” does not seem grammatically correct.
Paragraph 25, Line 2:  The Examiner is not familiar with the word “technicist”.  Should this read –technician--?
Paragraph 40, Line 10:  The word “tube” should be plural as two tubes are referred to.
Paragraph 40, Line 16:  The phrase “get conducted” does not make sense.
Paragraph 40, Line 20:  The article “an” should be replaced with –a--.
Paragraph 40, Line 20:  The word “the” has been repeated.
Paragraph 50, Line 6:  The word “is” should be changed to –are—as the object of the sentence is plural “circuits”.
Paragraph 51, Line 4:  The Examiner is not familiar with the word “technicist”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the display panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al [CN 103050939] (supplied by applicant).
For claim 1, the smoke detecting circuit (Paragraph 21: smoke detector) taught by Lei includes the following claimed subject matter, as noted, 1) the claimed smoke sensor is met by the detector (No. 200) which may be a smoke detector (Paragraph 21), 2) the claimed smoke detecting module is met by the power-off protection control circuit (No. 300), 3) the claimed first switch module is met by the controllable switch (No. 400), the smoke sensor is connected with an input terminal of the smoke detecting module (see Figure where 200 is connected to 300), an output terminal of the smoke detecting module is connected with a controlling terminal of the first switch module (see Figure where 300 is connected to 400), a first terminal of the first switch module is connected with a load (No. 500), and a second terminal of the first switch module is connected with a power source (AC), the smoke sensor is configured to generate an electric signal (S1) upon detecting a smoke signal, and transmit the electric signal to the smoke detecting module (Paragraph 20: detection signal S1 to the control circuit 300), the smoke detecting module is configured to control the disconnection of the first switch module according to the first signal (Paragraph 20: protection circuit 300 outputs a control signal S2 to turn off the controllable switch 400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al in view of Meng [CN 2912158] (supplied by applicant).
For claim 2, the Lei reference does not mention connecting the switch to an adaptor of a display panel.
The Lei reference does, however, mention that the power controlling switch can be an electric appliance.  And many electrical appliances can and have had fire protection functions, such as the television taught by Meng.  The Meng reference teaches a TV set that has an internal circuit (see Figure) with fire protection function.  A sensor and smoke sensor are connected to a microprocessor in the internal core electronic circuit of the TV, which is then connected to a power protector (Paragraph 16).  When smoke is detected, the sensor sends a signal to the microprocessor that then sends a signal to a power protector, which then cuts off the power (Paragraph 18).
The TV with fire protection function prevents a fire in the TV and may also prevent damage to other electrical appliances and household properties (Paragraph 4).  The TV, with its plastic shell, may produce a lot of smoke and the smoke sensor of Meng could prevent spread of the fire by shutting off electrical power.  The Lei reference also detects fire using a smoke sensor as well as switching off power to a load in order to prevent further damage.  The Lei reference further states that the invention can be used in conjunction with electrical appliances.  The Meng reference depicts a similar circuit for a TV display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a display panel as the appliance found in Lei for the purpose of preventing damage to other household appliances.
For claim 3, the smoke sensor of Meng is set in the internal core electronic circuit of the TV (Paragraph 16).
For claim 12, the appliance taught by Lei includes the following claimed subject matter, as noted, 1) the claimed smoke sensor is met by the detector (No. 200) which may be a smoke detector (Paragraph 21), 2) the claimed smoke detecting module is met by the power-off protection control circuit (No. 300), 3) the claimed first switch module is met by the controllable switch (No. 400), the smoke sensor is connected with an input terminal of the smoke detecting module (see Figure where 200 is connected to 300), an output terminal of the smoke detecting module is connected with a controlling terminal of the first switch module (see Figure where 300 is connected to 400), a first terminal of the first switch module is connected with a load (No. 500), and a second terminal of the first switch module is connected with a power source (AC), the smoke sensor is configured to generate an electric signal (S1) upon detecting a smoke signal, and transmit the electric signal to the smoke detecting module (Paragraph 20: detection signal S1 to the control circuit 300), the smoke detecting module is configured to control the disconnection of the first switch module according to the first signal (Paragraph 20: protection circuit 300 outputs a control signal S2 to turn off the controllable switch 400).  However, the appliance of Lei is not a display panel having an adaptor.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 17, the Meng reference also includes a buzzer (Paragraph 17) connected to the microcontroller to alert the user.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al in view of Meng as applied to claim12 above, and further in view of Feng [US 2014/0184410].
For claim 18, there is no mention of a voltage stabilizing diode connected to the buzzer in either reference above.
Voltage stabilizing diodes have been used in the prior art of fire alarm apparatus, as seen in the apparatus taught by Feng.  The isolation circuit (No. 13) seen in Feng contains a number of voltage stabilizing diodes (D1 and D2).  One advantage of this configuration is to improve upon the prior art devices that do not have sufficient anti-jamming capabilities (Paragraph 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a voltage stabilizing diode in the combination of references above for the purpose of improving anti-jamming capabilities.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al in view of Meng as applied to claim 12 above, and further in view of Shaw et al [U.S. 5,107,446].
For claim 19, there is no mention of a pull-down resistor in either reference above.
Pull-down resistors have been used in fire detection systems.  The detection system taught by Shaw is particularly useful for fire detection and suppression.  A series of pull-down resistors (Nos. 710, 720, 926) are used in the Shaw reference.  The Shaw reference is useful in that it ensures high reliability in operation and high reliability in preventing false operation (Abstract).  It would have been obvious to one of ordinary skill in the art to include a pull-down resistor for the purpose of ensuring high reliability.

Claims 4-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Each objected dependent claim presents very specific circuitry connections not found in the prior art.  Said dependent claims are basically presenting the circuitry found in Figures 3-6 of the applicants’ disclosure.  These specific circuit configurations are found to be unobvious when compared to the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mammen [U.S. 5,508,568] breaks power supplied to the plug of an appliance when an audible alarm is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/11/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687